UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAY BRADSHAW,
                                Plaintiff,

                       – against –

CITY OF NEW YORK, OFFICER                                             ORDER
WILLIAMS, Shield No. #10349, OFFICER                              18 Civ. 8215 (ER)
MARTINEZ, Shield No. #18254, CAPTAIN
JAMES SPRINGER Shield No. #1422,
OFFICER JAMES, Shield No. #17597,
OFFICER DEAN, and CAPTAIN JOHN DOE,
                        Defendants.


RAMOS, D.J.:

       �e Court is in receipt of Bradshaw’s letter of December 9, 2019. Doc. 44. In that letter

he asks that his case be reopened in light of his recent payment of a $400 ﬁling fee.

       On June 17, 2019, the Court revoked Bradshaw’s in forma pauperis status and directed

him to pay a ﬁling fee within 30 days or his action would be dismissed. Doc. 40. Bradshaw did

not pay that fee, instead asking on November 18 whether and when he still needed to pay the

$400 fee. Doc. 42. Because he had not obeyed the Court’s order of June 17, the Court dismissed

his action. Doc. 43.

       Bradshaw has oﬀered no good cause for disobeying the Court’s order of June 17.

Accordingly, his motion to reopen the matter is DENIED. �e Clerk of Court is respectfully

directed to mail a copy of this order, an updated docket sheet, the Court’s November 18 order,

Doc. 43, and the Court’s June 17 Opinion & Order, Doc. 40 to the plaintiﬀ. �e Clerk is further
directed to return Bradshaw’s $400 ﬁling fee as processed on December 11, 2019, receipt

number 465401250230.


It is SO ORDERED.


Dated:   December 18, 2019
         New York, New York
                                                               EDGARDO RAMOS, U.S.D.J.




                                              2
